Title: From Thomas Jefferson to Johann Ludwig de Unger, 30 November 1780
From: Jefferson, Thomas
To: Unger, Johann Ludwig von



Sir
Richmond Nov. 30. 1780

The letter which covers this being of a public nature I wished separately to acknolege the many things personally obliging to me expressed in your two letters. The very small amusements which it has been in my power to furnish in order to lighten some of your heavy hours by no means merited the acknolegements you make. Their impression must be ascribed to your extreme sensibility rather than their own weight. My wishes for your happiness give me participation in your joy at being exchanged, sensibly however alloyed by a presentiment of the loss I shall sustain when I shall again be permitted to withdraw to that scene of quiet retirement abstracted from which I know no happiness in this world. Your line of life must have given you attachments to objects of a very different nature. When the course of events shall have removed you to distant scenes of action where laurels not nurtured with the blood of my country may be gathered, I shall urge sincere prayers for your obtaining every honor and preferment which may gladden the heart of a souldier. On the other hand should your fondness for philosophy resume it’s merited ascendency, is it impossible to hope that this unexplored country may tempt your residen[ce] by holding out materials wherewith to build a fame found[ed] on the happiness and not the calamities of human nature? Be this as it may, whether philosopher or souldier, I wish you many felicities and assure you that I am with great personal esteem Sir Your most obedt. & most humble servt.
